COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 WTX Fund, LLC,                                §              No. 08-17-00104-CV

                      Appellant,               §                 Appeal from the

 v.                                            §               112th District Court

 Ray Holt Brown, Patti Holt Elkins, Janie      §            of Reagan County, Texas
 H. Giddiens Trust, Bobby Van Holt
 Revocable Living Trust, Jay F. Holt,          §                   (TC# 1913)
 Tommy Holt, Cheryl Jones, Debra Lynn
 Morgan Revocable Trust, Judy K.               §
 Wadsworth and Susan G. Wesson
 Revocable Living Trust,                       §

                      Appellees.               §

                                              §
                                            ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until August 9, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Robert Vartabedian, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before August 9, 2017.

       IT IS SO ORDERED this 26th day of July, 2017.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.